Slip Op. 17-34

                UNITED STATES COURT OF INTERNATIONAL TRADE


 MONDIV, DIVISION OF LASSONDE
 SPECIALTIES INC.,

        Plaintiff,
                                                  Before: Jennifer Choe-Groves, Judge
 v.
                                                  Court No. 16-00038
 UNITED STATES,

        Defendant.


                               MEMORANDUM AND ORDER

[Plaintiff’s consent motion to amend the scheduling order to extend the deadline for discovery is
denied without prejudice.]

                                                                   Dated: March 30, 2017

John M. Peterson, Neville Peterson LLP, of New York, NY, for Plaintiff Mondiv, Division of
Lassonde Specialties Inc.

Stephen Andrew Josey, Trial Attorneys, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of New York, NY, for Defendant United States. With him were
Benjamin C. Mizer, Principal Deputy Assistant Attorney General, and Amy M. Rubin, Assistant
Director. Of Counsel was Paula Smith, Attorney, Office of the Assistant Chief Counsel
International Trade Litigation, U.S. Customs and Border Protection, of New York, NY.


       Choe-Groves, Judge: Before the court is Plaintiff Mondiv, Division of Lassonde

Specialties Inc.’s (“Plaintiff”) consent motion to amend the scheduling order. See Consent Mot.

to Am. Scheduling Order, Mar. 13, 2017, ECF No. 25. Plaintiff seeks to amend the scheduling

order by extending the deadline for discovery by sixty days and all subsequent deadlines by

thirty days respectively. See id. Once a scheduling order is issued, “[a] schedule may be

modified only for good cause and with the judge’s consent.” USCIT R. 16(b)(4). Good cause
Court No. 16-00038                                                                           Page 2


requires the moving party to show that the deadline for which an extension is sought cannot

reasonably be met despite the movant’s diligent efforts to comply with the schedule. See High

Point Design LLC v. Buyers Direct, Inc., 730 F.3d 1301, 1319 (Fed. Cir. 2013).

       Plaintiff asserts that good cause exists because:

       Plaintiff has been involved in a number of other litigation matters with deadlines
       that have coincided with the discovery deadlines, as well as maintained a busy
       travel schedule. The additional time would allow counsel the attention to respond
       to the interrogatory and production requests, and would allow government
       counsel the necessary time to review the responses and schedule depositions.

Consent Mot. to Am. Scheduling Order. Plaintiff has failed here to articulate sufficient detail to

support a good cause modification of the scheduling order. An “overextended caseload is not

‘good cause shown,’ unless it is the result of events unforeseen and uncontrollable by both

counsel and client.” Mississippi v. Turner, 498 U.S. 1306, 1306 (1991) (Scalia, Circuit Justice).

Plaintiff’s general assertion of a busy schedule does not satisfy the good cause standard.

See Pfeiffer v. Merit Sys. Prot. Bd., 230 F.3d 1375 (Fed. Cir. 1999) (affirming decision that a

heavy attorney workload and busy travel schedule does not constitute good cause).

       Therefore, upon consideration of Plaintiff’s motion to amend the scheduling order and in

accordance with the foregoing, it is hereby

       ORDERED that Plaintiff’s motion is denied without prejudice.



                                                             /s/ Jennifer Choe-Groves
                                                              Jennifer Choe-Groves, Judge

Dated: March 30, 2017
       New York, New York